Matter of Zackery C. (Katherine L.) (2019 NY Slip Op 08328)





Matter of Zackery C. (Katherine L.)


2019 NY Slip Op 08328


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


1107 CAF 18-00731

[*1]IN THE MATTER OF ZACKERY C. NIAGARA COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; KATHERINE L., RESPONDENT-APPELLANT. (APPEAL NO. 3.)


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (CONNIE LOZINSKY OF COUNSEL), FOR RESPONDENT-APPELLANT. 
MATTHEW E. BROOKS, LOCKPORT, FOR PETITIONER-RESPONDENT.
LAURA A. MISKELL, LOCKPORT, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Niagara County (Erin P. DeLabio, J.), entered February 26, 2018 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that the permanency goal with respect to the subject child is adoption. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Nevaeh L. ([appeal No. 4] — AD3d — [Nov. 15, 2019] [4th Dept 2019]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court